Citation Nr: 0715149	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-11 201	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for anal stenosis, as 
secondary to the service-connected postoperative hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating action.

In May 2007 a Deputy Vice Chairman of the Board granted the 
motion of the veteran's representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The RO issued a Statement of the Case (SOC) in February 2004.  
Later that month the veteran submitted to the RO a letter 
from his physician at Guthrie Clinic, dated in October 2002 
but not previously of record, which asserts the veteran's 
anal stenosis is most likely a result of the 
hemorrhoidectomy.  This evidence was not accompanied by a 
signed waiver of RO jurisdiction.  The RO forwarded this new 
evidence directly to the Board without first issuing a 
Supplemental SOC (SSOC).  

Because additional pertinent evidence has been received by 
Board after the certification of the appeal, and the veteran 
has not waived RO jurisdiction, the Board has no alternative 
but to remand the issue for RO consideration of the 
additional evidence received in the first instance.  See 
38 C.F.R. § 20.1304 (2006); see also Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 
5103(b)(3) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of the Court's recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  The RO should ask the 
veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence, to 
specifically include the evidence 
received after the issuance of the SOC 
in February 2004.

5.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


